SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

588
CA 12-02173
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


DIPIZIO CONSTRUCTION COMPANY, INC.,
PLAINTIFF-APPELLANT,

                      V                                          ORDER

NIAGARA FRONTIER TRANSPORTATION AUTHORITY,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (DAVID H. ELIBOL OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

HODGSON RUSS LLP, BUFFALO (BENJAMIN M. ZUFFRANIERI, JR., OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered October 11, 2012. The order granted the motion
of defendant to settle the order on defendant’s prior motion for
partial summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 14, 2013                       Frances E. Cafarell
                                                Clerk of the Court